Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Bergner on March 1, 2021. 
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A method for creating a self-heating thermal interface material (TIM), the method comprising:
	selecting a TIM, the TIM having a first compliance at a first temperature, the TIM having a second compliance at a second temperature, wherein the TIM is selected from the group consisting of a phase-change TIM, a silicone based TIM, an acrylate based TIM, and a mixture including any of a phase-change TIM, a silicone based TIM, and an acrylate based TIM;
	forming at least one heating component, the at least one heating component producing heat when subjected to a compressive force, the heat produced by the at least one heating component transferring to the TIM, wherein the heating component comprises at least one first reactant and at least one second reactant, and the at least one heating component prevents the first reactant from contacting the second reactant in the absence of the compressive force, and allow the at least one first reactant and the at least one second reactant to come into contact upon application of the compressive force, the first and second reactants coming into contact produce an exothermic reaction, the exothermic reaction producing the heat transferred to the TIM;	
determining an amount of the at least one heating component sufficient to increase the temperature of the TIM, the increased temperature producing the second compliance; and
	dispersing the amount of the at least one heating component within the TIM.

	Written descriptive support for this amendment is found in Page 6, Paragraph [0028], of the specification as originally filed (see also cancelled original claims 2 and 3 language).

Claims 2 and 3 are cancelled as follows:
2-3.	(Cancelled).

Claim 4 is amended as follows:
4.	(Currently Amended) The method of claim [[3]] 1 wherein the at least one first reactant is hydrogen peroxide and the at least one second reactant includes iron and a catalytic amount of ferric nitrate. 

Claim 5 is amended as follows:
5.	(Currently Amended) The method of claim [[3]] 1 wherein the forming the at least one heating component further comprises:
forming the at least one heating component from at least one first microcapsule, the at least one first microcapsule having a first outer shell;

wherein the at least one first microcapsule contains the at least one first reactant and the at least one second reactant;
	forming the at least one first microcapsule to contain at least one isolating structure within the first outer shell, the at least one isolating structure preventing the at least one first reactant and the at least one second reactant from coming into contact when the at least one first microcapsule is not subjected to the compressive force;
	forming the at last one isolating structure to rupture upon application of the compressive force to the at last one first microcapsule, the rupturing causing the at least one first reactant and the at least one second reactant to come into contact, the contact producing the exothermic reaction. 

Claims 11-17 are cancelled as follows:
11-17.	(Cancelled).

3.	These claims are renumbered as follows:
Claim 1 remain as Claim 1.
Claim 4 becomes Claim 2, which depends on Claim 1; reads as “The method of claim 1”. 
Claim 5 becomes Claim 3, which depends on Claim 1; reads as “The method of claim 1”.
Claim 6 becomes Claim 4, which depends on Claim 3; reads as “The method of claim 3”.
Claim 7 becomes Claim 5, which depends on Claim 3; reads as “The method of claim 3”.
Claim 8 becomes Claim 6, which depends on Claim 3; reads as “The method of claim 3”.

Claim 10 becomes Claim 8, which depends on Claim 3; reads as “The method of claim 3”.

Reasons for Allowance
4.	 The 112, 2nd paragraph rejection set forth in Paragraph 3 of the Office action mailed 09/18/2020 is no longer applicable and thus, withdrawn because the applicants amended Claims 1, 5, 7, and 10 to provide the same with clarity.  
	See Claim Amendment dated 12/08/2020.
	See also Pages 7 and 8 of Applicants’ Remarks filed 12/08/2020. 
5.	The obviousness double patenting rejection based on the claims of US Patent 10,072,185 and US Patent 9,856,404 set forth in Paragraphs 5 and 6 of the Office action mailed 09/18/2020 are no longer applicable and thus, withdrawn because the applicants submitted a terminal disclaimer on 02/26/2021.
6.	As mentioned in Paragraph 7 of the Office action mailed 09/18/2020 and repeated here:  Upon further search, related US Patents 9,896,389 and 9,926,471 were uncovered.  However, the claims of these related patents do not recite or would have suggested the presently claimed method for creating a self-heating thermal interface material (TMI).  Thus, no rejections were made on this record at this time.
7.	The present claims are allowable over the prior art references of record, namely, Czubarow (US 2006/0228542)1, Lee, J.H (“Microencapsulated Heat Generating Material to Accelerate the Curing Process During liquid Crystal Display Fabrication”, NineSigma, Inc., 2, and Marzzacco (“The Effect of a change in the catalyst on the enthalpy of decomposition of hydrogen peroxide”, Reprinted from Chem 13 New, pages 16-17, May 2001)3.
8.         Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 8-10 of their Remarks filed 12/08/2020, together with Examiner’s Amendment dated 03/01/2021, the 103 rejections set forth in Paragraphs 8 and 9 of the Office action mailed 09/18/2020 are deemed to be overcome.  In particular, none of the references relied upon individually or in combination teaches or would have suggested the claimed method for creating a self-heating thermal interface material (TIM), the method comprising: selecting a TIM, the TIM having a first compliance at a first temperature, the TIM having a second compliance at a second temperature, wherein the TIM is selected from the group consisting of a phase-change TIM, a silicone based TIM, an acrylate based TIM, and a mixture including any of a phase-change TIM, a silicone based TIM, and an acrylate based TIM; forming at least one heating component, the at least one heating component producing heat when subjected to a compressive force, the heat produced by the at least one heating component transferring to the TIM, wherein the heating component comprises at least one first reactant and at least one second reactant, and the at least one heating component prevents the first reactant from contacting the second reactant in the absence of the compressive force, and allow the at least one first reactant and the at least one second reactant to come into contact upon application of the compressive force, the first and second reactants coming into contact produce an exothermic reaction, the exothermic reaction producing the heat transferred to the TIM; determining an amount of the at least one heating component sufficient to increase the temperature of the TIM, the increased 
Accordingly, claims 1 and 4-10 are deemed allowable over the prior art references of record.

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 02/06/2019.
        2 Cited in the IDS submitted by applicants on 02/06/2019.
        3 Cited in the IDS submitted by applicants on 02/06/2019.